Citation Nr: 9926714	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  93-00 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to an increased evaluation for bilateral 
hearing loss disability, currently evaluated as 70 percent 
disabling.

3.  Entitlement to an evaluation in excess of 40 percent for 
bilateral hearing loss disability prior to June 12, 1998.

4.  Entitlement to a total rating for compensation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1952 to July 
1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from April 1992 and March 1999 rating 
decisions of the Montgomery, Alabama, Department of Veterans 
Affairs (VA) Regional Office (RO).  In that decision, the RO 
denied service connection for a nervous condition and 
continued the 30 percent evaluation for bilateral hearing 
loss disability.  In a May 1993 rating decision, the RO 
granted a 40 percent evaluation for bilateral hearing loss 
disability.  The Board remanded the claims for service 
connection for post-traumatic stress disorder and an 
increased evaluation for bilateral hearing loss disability in 
January 1997.  In a July 1998 rating decision, the RO granted 
a 70 percent evaluation for bilateral hearing loss disability 
and assigned an effective date of June 12, 1998.  In the 
March 1999 rating decision, the RO denied entitlement to a 
total rating for compensation based upon individual 
unemployability.  The case has been returned to the Board for 
further appellate review. 

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(hereinafter "the Court")) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Although the RO did not 
expressly consider 38 C.F.R. § 3.321(b)(1), the Board has 
reviewed the record with these mandates in mind and finds no 
basis for further action on this question.  VAOPGCPREC. 6-96 
(1996).


FINDINGS OF FACT

1.  The appellant has a current diagnosis of post-traumatic 
stress disorder, which is based upon the claimed inservice 
stressors and his current symptomatology.

2.  The occurrence of the claimed inservice stressor incident 
at Porkchop Hill is corroborated by credible, supporting 
evidence.  

3.  Current hearing loss disability is manifested by an 
average pure tone threshold of 89 decibels on the right and 
78 decibels on the left.  Discrimination ability is 
36 percent correct on the right and 40 percent correct on the 
left.

4.  An evaluation in excess of 40 percent for bilateral 
hearing loss disability was not factually ascertainable prior 
to June 12, 1998.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f) (1998).

2.  Bilateral hearing loss disability is no more than 
70 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.7, Part 4, Diagnostic Code 6107 (1998).

3.  The criteria for an evaluation in excess of 40 percent 
prior to June 12, 1998, for bilateral hearing loss disability 
has not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.400; Part 4, Diagnostic Code 
6104 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Post-traumatic stress disorder

The appellant claims that he has post-traumatic stress 
disorder, which is related to inservice stressors from the 
Korean Conflict at Porkchop Hill.

The appellant has submitted evidence of a current medical 
diagnosis of post-traumatic stress disorder, reported 
inservice stressors alleged to have caused the post-traumatic 
stress disorder, and submitted medical evidence relating the 
current impression to inservice events.  This is sufficient 
to establish a well-grounded claim for service connection for 
post-traumatic stress disorder.  Cohen v. Brown, 10 Vet. App. 
128, 137 (1997).  

The Board must note that 38 C.F.R. § 3.304(f), which 
addresses the necessary elements to establish service 
connection for post-traumatic stress disorder, changed 
effective March 1997.  When a regulation changes after a 
claim has been filed but before the appeal process has been 
completed (which would apply here), the version most 
favorable to the claimant will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991); see 38 U.S.C.A. § 5110.  However, 
here, the changes made to 38 C.F.R. § 3.304(f) were not 
substantive and are consistent with prior Court precedent and 
thus neither is more favorable to the appellant's claim.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (1998); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (1998); see also Cohen, supra.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Id.

The appellant has established that he has a current diagnosis 
of post-traumatic stress disorder.  He has undergone several 
VA psychiatric evaluations and a private psychiatric 
evaluation, with each examiner entering a diagnosis of post-
traumatic stress disorder.  Additionally, the appellant was 
hospitalized at a VA facility with a diagnosis of post-
traumatic stress disorder.  In a June 1997 VA psychiatric 
evaluation, the appellant reported that he was on the front 
lines during his service in the Korean Conflict.  He stated 
that the witnessed friends who were killed and witnessed 
bodies being blown apart by mortars.  He stated that he was 
having nightmares and flashbacks.  The VA examiner entered a 
diagnosis of post-traumatic stress disorder in Axis I and 
psychosocial stressors of combat experience, which were 
moderate to severe in Axis IV.

As to credible supporting evidence that the claimed inservice 
stressors actually occurred, the nature of this evidence will 
vary, depending on whether the stressors are related to 
combat or noncombat occurrences.  See Cohen, 10 Vet. App. at 
145-147.  When it is determined that the appellant did not 
engage in combat, credible supporting evidence from any 
source showing that his claimed inservice stressor actually 
occurred would be required for the appellant to prevail.  
Cohen, 10 Vet. App. at 147.  The appellant's lay testimony 
regarding the stressors would thus be insufficient, standing 
alone, to establish service connection.  Id.

The appellant has alleged that he engaged in combat.  In a 
January 1997 RO hearing, he stated that he and his men were 
on a mountain in Korea where mortar rounds were coming in and 
they were firing back.  He estimated that four or five people 
were killed in his unit.  

The RO submitted a description of the appellant's stressors 
to the U.S. Armed Services Center for Research of Unit 
Records in April 1998.  A response was received in December 
1998.  Mr. [redacted] stated that the appellant's unit 
had been in heavy combat at Porkchop Hill during July 1953 
and that casualties occurred.

As stated above, the appellant has brought forth evidence of 
a current, clear diagnosis of post-traumatic stress disorder.  
Further, the Board finds that the June 1997 psychiatric 
evaluation report provides medical evidence of a causal nexus 
between current symptomatology and the specific claimed 
inservice stressors.  Finally, the Board finds that the 
appellant's report of being exposed to mortar attacks and the 
December 1998 letter from Mr. [redacted], which confirmed that 
the appellant's unit had engaged in "heavy combat" in July 
1953, is credible supporting evidence that the claimed 
inservice stressors actually occurred.  It must be noted that 
the appellant, prior to filing his claim for post-traumatic 
stress disorder, stated in a January 1989 VA Form 21-4138 
that his hearing loss stemmed from his assignment to a heavy 
artillery unit, where he engaged in combat under hostile 
fire.  Additionally, in the October 1991 Board decision, 
which granted service connection for bilateral hearing loss 
disability, the Board stated that, "[W]e note that the 
veteran was exposed to combat[-]related acoustic trauma."  
Due to the consistency of the appellant's reports, the Board 
finds that his accounts of what happened in service are 
credible.  The fact that his unit engaged in combat in July 
1953 further substantiates the appellant's claim for post-
traumatic stress disorder.  Accordingly, the Board has 
determined that the appellant has met the requirements for a 
determination in favor of service connection for post-
traumatic stress disorder.  See Cohen, supra; see also 38 
C.F.R. § 3.304(f).

II.  Bilateral hearing loss disability

The appellant claims that his bilateral hearing loss 
disability is worse than the 70 percent evaluation 
contemplates.

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased evaluation for bilateral hearing loss disability is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
his assertion that his service-connected disability has 
worsened raises a plausible claim.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The appellant has 
been recently examined and his medical records have been 
obtained.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  All relevant facts on this issue have been properly 
developed and the duty to assist has been met.  38 U.S.C.A. 
§ 5107(a).

Service connection for bilateral hearing loss disability was 
granted by means of an October 1991 Board decision.  In a 
December 1991 rating decision, the RO effectuated the Board's 
grant and assigned a 30 percent evaluation.  

The appellant underwent a VA audiological evaluation in 
March 1993.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT

35
85
80
90
LEFT

45
85
85
90

Speech audiometry revealed speech recognition ability of 48 
percent in the right ear and of 60 percent in the left ear.  
The VA examiner stated that the test results suggested a 
mild, sloping to severe sensorineural hearing loss 
bilaterally.

The appellant underwent a VA audiological evaluation in 
June 1997.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT

50
100
105
105
LEFT

55
100
105
110

Speech audiometry revealed speech recognition ability of 78 
percent in the right ear and of 76 percent in the left ear.  
The VA examiner stated that the appellant had severe 
sensorineural hearing loss bilaterally.

The appellant underwent a VA audiological evaluation in 
June 1998.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT

55
105
100
95
LEFT

55
85
85
85

Speech audiometry revealed speech recognition ability of 36 
percent in the right ear and of 40 percent in the left ear.  
The VA examiner stated that the test results suggested a 
moderate to profound sensorineural hearing loss in the right 
ear and a moderate to severe sensorineural hearing loss in 
the left ear.  The VA examiner stated that the thresholds 
were somewhat similar to what was obtained in the June 1997 
audiological evaluation, except that there was a marked 
decrease in speech discrimination ability.  The VA examiner 
stated that the speech discrimination scores obtained at this 
audiological evaluation were somewhat similar to those 
obtained on a compensation and pension examination, which had 
been conducted in January 1990.  

Disability evaluations are based upon average impairment of 
earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. (1998).

The Board must note that 38 C.F.R. §§ 6100-6110, which 
addresses evaluations for impairment of auditory acuity, 
changed effective June 1999.  When a regulation changes after 
a claim has been filed but before the appeal process has been 
completed (which would apply here), the version most 
favorable to the claimant will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991); see 38 U.S.C.A. § 5110.  However, 
here, the changes made to 38 C.F.R. §§ 6100-6110 do not 
assist the appellant.  Here, the appellant was granted an 
increased evaluation for his bilateral hearing loss 
disability due to his discrimination ability rather than the 
pure tone thresholds.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85 and Part 4, Diagnostic 
Codes 6100 to 6110 (June 1999).

The United States Court of Appeals for Veterans Claims has 
noted that the assignment of disability ratings for hearing 
impairment are derived at by a mechanical application of the 
numeric designations assigned after audiological evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  


a.  Evaluation of 70 percent for bilateral hearing loss 
disability

In the June 1998 VA audiological evaluation, the results 
revealed numeric designations productive of a 70 percent 
disability evaluation.  38 C.F.R. Part 4, Diagnostic Code 
6107 (1998).  The fact that the appellant has claimed that he 
had to leave his job because of his hearing is not 
determinative to warrant an evaluation in excess of 
70 percent.  

The preponderance of the evidence is against the appellant's 
claim for an increased evaluation for bilateral hearing loss 
disability, and an increased evaluation is not warranted.  
38 U.S.C.A. § 5107, Lendenmann, 3 Vet. App. at 349. 

b.  Evaluation in excess of 40 percent prior June 12, 1998,
for bilateral hearing loss disability

When the RO granted a 70 percent evaluation for bilateral 
hearing loss disability, it granted an effective date of June 
12, 1998, the date of the most recent VA audiological 
evaluation.  After careful review of the medical evidence, 
the Board finds that the preponderance of the evidence is 
against an evaluation in excess of 40 percent prior to June 
12, 1998, for bilateral hearing loss disability.  The March 
1993 VA audiological evaluation resulted in numeric 
designations productive of a 40 percent disability 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 6104 (1998).  
The RO granted a 40 percent evaluation for bilateral hearing 
loss disability at that time and assigned the earliest 
effective date.  The June 1997 VA audiological evaluation 
resulted in numeric designations productive of a 20 percent 
disability evaluation.  38 C.F.R. Part 4, Diagnostic Code 
6102 (1998).  The Board finds that the appellant's bilateral 
hearing loss disability was no more than 40 percent disabling 
prior to June 12, 1998.  The fact that the appellant has 
contended that his hearing was worse than the 40 percent 
evaluation contemplated is not determinative of an evaluation 
in excess of such.

Additionally, the VA examiner noted in the June 1998 
audiological evaluation report that the appellant's auditory 
thresholds were similar to those shown in the June 1997 
audiological evaluation report; however, he noted that the 
appellant had a marked decrease in the speech discrimination 
compared to the June 1997 audiological evaluation results.  
This establishes a factually ascertainable fact as to when 
the appellant's hearing worsened from 40 percent to 
70 percent.  The Board finds that an evaluation in excess of 
40 percent was not factually ascertainable until June 12, 
1998.  Prior to such date, the preponderance of the evidence 
showed no more than a 40 percent disabling bilateral hearing 
loss disability.  Thus, the RO was proper in granting a 
70 percent evaluation effective June 12, 1998, as that was 
the date that an increased evaluation was factually 
ascertainable.  See 38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400 (1998).  Prior to that date, there was no objective 
medical evidence which established an evaluation in excess of 
40 percent.

The preponderance of the evidence is against the appellant's 
claim for an evaluation in excess of 40 percent prior to June 
12, 1998, for bilateral hearing loss disability, and an 
increased evaluation is not warranted.  38 U.S.C.A. § 5107, 
Lendenmann, 3 Vet. App. at 349. 


ORDER

Service connection for post-traumatic stress disorder is 
granted.  An increased evaluation for bilateral hearing loss 
disability is denied.  An effective date earlier than June 
12, 1998, for the grant of a 70 percent evaluation for 
bilateral hearing loss disability is denied.


REMAND

In light of the Board's granting of service connection for 
post-traumatic stress disorder, the case must be remanded to 
adjudicate the claim for entitlement to a total rating for 
compensation based upon individual unemployability.


Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO must implement the grant of 
service connection for post-traumatic 
stress disorder.

2.  The RO should consider the claim for 
entitlement to a total rating for 
compensation based on individual 
unemployability in light of the grant of 
service connection for post-traumatic 
stress disorder.

3.  In the Form 9, the representative 
stated that the veteran had left his 
employment because of hearing loss and 
tinnitus.  The parties are informed that 
they must submit that evidecne to the RO.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant has 
the right to submit additional evidence and argument on 
remand.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

